Mr. Justice Yantis delivered the opinion of the court: Claimant herein recites that she was relieved from duty as an employee in the Military and Navy Department, upon one-half day’s notice, and that having been so relieved she did not receive pay for two weeks’ time which would have constituted her annual vacation period; that the reason for not having received her vacation was the fact that “work taken care of by Colonel S. 0. Tripp, for whom claimant worked, was such that neither he nor she could leave, and claimant was not permitted to take her vacation unless Colonel Tripp also decided to leave.” A motion to dismiss the claim has been filed by the Attorney General for the reason that the claim upon its face does not recite a legal basis upon which an award could be made. This is a similar claim to that of Stephen O. Tripp vs. State, No. 2248, decided at this term, and the reasons therein stated for a dismissal of the claim, apply in this matter. The motion of the Attorney General is allowed and the claim dismissed.